The history of the two alternative motions for judgment or a new trial which preceded the entry of the judgment subsequently appealed from [203 Minn. 314] appears in our opinion in201 Minn. 225, 275 N.W. 622. The first motion was upon the minutes and was denied. The second motion was made "upon the pleadings and files in said action and upon the settled case then and there to be allowed and signed," so it is quite obvious that the transcript was ordered for the purpose of settling a case which defendant used as a basis for its second motion. The order denying the second *Page 324 
motion was not an appealable order, but that did not render the motion a nullity or place the transcript ordered to support the motion in the same category as one ordered on an appeal from a judgment where there had been no motion for new trial or where no transcript had been ordered in support of a motion in the trial court.
Disallowance affirmed.